Per Curiam:
The written statements of the plaintiff and Mrs. Simpson, her principal witness, made before action brought, were understandingly made and are in direct contradiction to their testimony and discredit it. The plaintiff evidently has intentionally exaggerated her injuries. The verdict is excessive. Without passing upon the question of the defendant’s negligence, in the interests of justice the order and judgment are reversed upon the ground that the damages are excessive, and a new trial granted, with costs to the appellant to abide the event. The appeal from the order denying defendant’s motion for a new trial on the ground of newly-discovered evidence falls with the judgment. All concur. Judgment and order reversed upon the ground that the damages are excessive, and new trial granted, with costs to the appellant to abide the event. Appeal from order denying motion for a new trial on the ground of newly-discovered evidence dismissed.